EXHIBIT 10.2

GREAT ROCK DEVELOPMENT CORPORATION

 

MINUTES of a Meeting of the Board of Directors of Great Rock Development
Corporation held via teleconference, with Mr. Danny Wong in Oakville Canada and
Dr. Luc Duchesne in Ottawa, starting 14:30 PM eastern standard time, on the 19th
of April, 2013.

 

Present:

 

Danny Wong and Dr. Luc C. Duchesne, being a quorum of the members of the board
of directors

 

The Directors waived notice of the Meeting:

 

Chairman & Secretary:

 

Dr. Duchesne took the Chair and Mr. Wong accepted the invitation to act as
Secretary and record the Minutes of the Meeting.

 

The Chairman stated that the Meeting was called to discuss the acquisition of
rare earth mineral rights for The Byers Book and Shatter Lake Claims of
Colchester County in Nova Scotia from NSU Resources Inc in exchange for 2 M
restricted shares (Rule 144) of Great Rock Development Corporation. Said shares
to remain restricted for a period of 2 years.

 

Dr Duchesne reported a conflict of interest as he is currently a beneficiary
owner of shares of NSU Resources Inc.

 

RESOLVED, that the board of Directors hereby accepts the purchase of the Byers
Brook and Shatter Lake mineral rights from NSU Resources Inc.



 

Date:  April 29th, 2013 Great Rock Development Corporation   By /s/ Danny Wong  
  Name: Danny Wong




 



Abstains from voting             

Luc C Duchesne

Director

 

 

Termination of Meeting:

 

There being no further business to discuss, the meeting was terminated.